                                     1   KELLER BENVENUTTI KIM LLP
                                         Jane Kim (#298192)
                                     2   (jkim@kbkllp.com)
                                         Thomas B. Rupp (#278041)
                                     3   (trupp@kbkllp.com)
                                         650 California Street, Suite 1900
                                     4   San Francisco, CA 94108
                                         Tel: 415 364 6793
                                     5   Fax: 650 636 9251

                                     6   Attorneys for Debtor and
                                         Debtor in Possession
                                     7

                                     8                              UNITED STATES BANKRUPTCY COURT

                                     9                              NORTHERN DISTRICT OF CALIFORNIA

                                    10                                       OAKLAND DIVISION

                                    11
                                          In re:                                       Bankruptcy Case No. 19-41283 (WJL)
                                    12
                                          JADOOTV, INC.,                               Chapter 11
                                    13
650 California Street, Suite 1900
 Keller Benvenutti Kim LLP

   San Francisco, CA 94108




                                    14                                Debtor.

                                    15                                                 FOURTH INTERIM APPLICATION FOR
                                                                                       COMPENSATION AND REIMBURSEMENT
                                    16                                                 OF EXPENSES FOR KELLER BENVENUTTI
                                                                                       KIM LLP FOR THE PERIOD OF MAY 1,
                                    17                                                 2020 TO AUGUST 31, 2020
                                    18                                                 Date: September 23, 2020
                                                                                       Time: 10:30 a.m. (Pacific Daylight Time)
                                    19                                                 Place: (Telephonic or Video Only)
                                                                                              United States Bankruptcy Court
                                    20                                                        Courtroom 220
                                                                                              1300 Clay Street
                                    21                                                        Oakland, CA 94612
                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28


                                     Case: 19-41283      Doc# 306    Filed: 09/02/20   Entered: 09/02/20 14:57:01    Page 1 of
                                                                                 14
                                     1          Keller Benvenutti Kim LLP (“Keller Benvenutti Kim” or the “Firm”), counsel for JadooTV,

                                     2   Inc., debtor and debtor in possession (the “Debtor”) in the above-captioned chapter 11 case (the

                                     3   “Chapter 11 Case”), hereby submits its Fourth Interim Fee Application (the “Interim Application”) for

                                     4   allowance and payment of compensation for professional services rendered and for reimbursement of

                                     5   actual and necessary expenses incurred for the period commencing May 1, 2020, through August 31,

                                     6   2020 (the “Interim Fee Period”), pursuant to sections 330 and 331 of title 11 of the United States Code

                                     7   (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

                                     8   Rules”), the Guidelines for Compensation and Expense Reimbursement of Professionals and Trustees

                                     9   (the “Northern District Guidelines”), and the Local Bankruptcy Rules for the Northern District of

                                    10   California.

                                    11          The Interim Application is based upon the points and authorities cited herein, the Declaration

                                    12   of Jane Kim filed concurrently herewith, the exhibits attached thereto, the pleadings, papers, and

                                    13   records on file in this case, and any evidence or argument that the Court may entertain at the time of
650 California Street, Suite 1900
 Keller Benvenutti Kim LLP

   San Francisco, CA 94108




                                    14   the hearing on the Interim Application.

                                    15                                  CASE BACKGROUND AND STATUS

                                    16          A.      The Debtor’s Bankruptcy Proceedings

                                    17          The Debtor filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code on

                                    18   May 31, 2019 (the “Petition Date”). The Debtor continues to operate its business as a debtor in

                                    19   possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has

                                    20   been appointed.

                                    21          As described in the Declaration of Sajid Sohail in Support of First Day Motions and Related

                                    22   Relief [Docket No. 10], the Debtor filed this Chapter 11 Case because of the negative impact that

                                    23   copyright and patent infringement litigation brought by DISH Network LLC and certain related parties

                                    24   (such litigation collectively, the “DISH Litigation,” and such copyright and patent actions pending in

                                    25   the Northern District of California, the “Copyright Action” and the “Patent Action,” respectively) had

                                    26   on the Debtor’s sales revenue and legal expenses.

                                    27

                                    28


                                     Case: 19-41283        Doc# 306     Filed: 09/02/20      Entered: 09/02/20 14:57:01      Page 2 of
                                                                                    14
                                     1           B.      The Debtor’s Retention of Keller Benvenutti Kim

                                     2           On June 21, 2019, the Court entered the Order Authorizing Retention of Keller & Benvenutti

                                     3   LLP as Debtors’ Bankruptcy Counsel Nunc Pro Tunc to the Petition Date [Docket No. 54] (the

                                     4   “Retention Order”).1

                                     5           The Retention Order authorizes the Debtor to compensate and reimburse the Firm pursuant to

                                     6   the Bankruptcy Code, the Bankruptcy Rules, and the Northern District Guidelines. Subject to the

                                     7   Firm’s application to the Court, the Debtor also is authorized by the Retention Order to compensate

                                     8   Keller Benvenutti Kim at the Firm’s standard hourly rates for services performed and to reimburse it

                                     9   for actual and necessary expenses incurred. The Retention Order authorizes Keller Benvenutti Kim to

                                    10   provide the following services to the Debtor:

                                    11          advising the Debtor of its rights, powers, and duties as debtor and debtor in possession
                                    12           continuing to operate and manage its business and affairs under chapter 11 of the Bankruptcy

                                    13           Code;
650 California Street, Suite 1900
 Keller Benvenutti Kim LLP

   San Francisco, CA 94108




                                    14          preparing on behalf of the Debtor all necessary and appropriate applications, motions, proposed
                                    15           orders, other pleadings, notices, schedules, and other documents, and reviewing all financial

                                    16           and other reports to be filed in this Chapter 11 Case;

                                    17          advising the Debtor concerning, and preparing responses to, applications, motions, other
                                    18           pleadings, notices, and other papers that may be filed by other parties in this Chapter 11 Case;

                                    19          advising the Debtor with respect to, and assisting in the negotiation of, any financing
                                    20           agreements, sale agreements, and related transactions that may be necessary in this Chapter 11

                                    21           Case;

                                    22          advising the Debtor regarding its ability to initiate actions to collect and recover property for
                                    23           the benefit of the estate;

                                    24          advising and assisting the Debtor in negotiations with the Debtor’s stakeholders;
                                    25          advising the Debtor in connection with the formulation, negotiation, and promulgation of a plan
                                    26           of reorganization and related transactional documents;

                                    27
                                         1
                                          The Firm changed its name to Keller Benvenutti Kim LLP, effective as of March 1, 2020. See Dkt.
                                    28   No. 226.


                                     Case: 19-41283        Doc# 306      Filed: 09/02/20     Entered: 09/02/20 14:57:01         Page 3 of
                                                                                     14
                                     1         assisting the Debtor in reviewing, estimating, and resolving claims asserted against the
                                     2          Debtor’s estate;

                                     3         commencing and conducting in this court litigation that is necessary and appropriate to assert
                                     4          rights held by the Debtor, protect assets of the Debtor’s chapter 11 estate, or otherwise further

                                     5          the goal of completing the Debtor’s successful reorganization; and

                                     6         performing all other necessary and appropriate legal services in connection with this
                                     7          Chapter 11 Case for or on behalf of the Debtor.

                                     8          C.      The First Interim Application

                                     9          Keller Benvenutti Kim filed its First Interim Application for Compensation and

                                    10   Reimbursement of Expenses for Keller & Benvenutti LLP for the Period of May 31, 2019 to August 31,

                                    11   2019 [Dkt. No. 153] (the “First Interim Application”), on September 25, 2019, seeking compensation

                                    12   and reimbursement of expenses for the period from the Petition Date to August 31, 2019 (the “First

                                    13   Interim Fee Period”). The First Interim Application contains a thorough description of the legal
650 California Street, Suite 1900
 Keller Benvenutti Kim LLP

   San Francisco, CA 94108




                                    14   services performed by the Firm during the First Interim Fee Period. The Court held a hearing on the

                                    15   First Interim Application on October 16, 2019, and granted the amounts requested in full. See Dkt. No.

                                    16   172, Order Granting First Interim Application for Compensation and Reimbursement of Expenses for

                                    17   Keller & Benvenutti LLP for the Period of May 31, 2019 to August 31, 2019 (allowing $134,745.00 in

                                    18   compensation and $1,192.11 in reimbursement of expenses for First Interim Fee Period). The Firm has

                                    19   been paid all fees and expenses allowed by the order granting the First Interim Application.

                                    20          D.      The Second Interim Application

                                    21          Keller Benvenutti Kim filed its Second Interim Application for Compensation and

                                    22   Reimbursement of Expenses for Keller & Benvenutti LLP for the Period of September 1, 2019 to

                                    23   December 31, 2019 [Dkt. No. 153] (the “Second Interim Application”), on January 29, 2020, seeking

                                    24   compensation and reimbursement of expenses for the period from the September 1, 2020 to

                                    25   December 31, 2020 (the “Second Interim Fee Period”). The Second Interim Application contains a

                                    26   thorough description of the legal services performed by the Firm during the Second Interim Fee Period.

                                    27   The Court held a hearing on the Second Interim Application on February 19, 2020, and granted the

                                    28


                                     Case: 19-41283       Doc# 306     Filed: 09/02/20     Entered: 09/02/20 14:57:01        Page 4 of
                                                                                   14
                                     1   amounts requested in full. See Dkt. No. 236, Order Granting Second Interim Application for

                                     2   Compensation and Reimbursement of Expenses for Keller & Benvenutti LLP for the Period of

                                     3   September 1, 2019 to December 31, 2019 (allowing $76,490.00 in compensation and $1,246.85 in

                                     4   reimbursement of expenses for Second Interim Fee Period). The Firm has been paid all fees and

                                     5   expenses allowed by the order granting the Second Interim Application.

                                     6          E.      The Third Interim Application

                                     7          Keller Benvenutti Kim filed its Third Interim Application for Compensation and

                                     8   Reimbursement of Expenses for Keller & Benvenutti LLP for the Period of January 1, 2020 to
                                     9
                                         April 30, 2020 [Dkt. No. 258] (the “Third Interim Application”), on May 13, 2020, seeking
                                    10
                                         compensation and reimbursement of expenses for the period from the January 1, 2020 to April 30,
                                    11
                                         2020 (the “Third Interim Fee Period”). The Third Interim Application contains a thorough description
                                    12
                                         of the legal services performed by the Firm during the Third Interim Fee Period. The Court held a
                                    13
650 California Street, Suite 1900
 Keller Benvenutti Kim LLP

   San Francisco, CA 94108




                                    14   hearing on the Third Interim Application on June 3, 2020, and granted the amounts requested in full.

                                    15   See Dkt. No. 267, Order Granting Third Interim Application for Compensation and Reimbursement of
                                    16   Expenses for Keller & Benvenutti LLP for the Period of January 1, 2020 to April 30, 2020 (allowing
                                    17
                                         $26,635.00 in compensation and $772.23 in reimbursement of expenses for Third Interim Fee Period).
                                    18
                                         The Firm has been paid all fees and expenses allowed by the order granting the Third Interim
                                    19
                                         Application.
                                    20

                                    21          F.      The Interim Fee Period From May 1, 2020 to August 31, 2020

                                    22          During the Interim Fee Period, the automatic stay with respect to the Patent Action was lifted

                                    23   effective as of June 11, 2020, and the Debtor has subsequently resumed its defense of the Patent

                                    24   Action. The Debtor and DISH continue to litigate the Copyright Action in district court as well.

                                    25          Currently, the Debtor and DISH remain at an impasse, with DISH asserting millions of dollars

                                    26   in claims which the Debtor believes should not be allowed. With such a major contingency

                                    27   outstanding, the Debtor believes it is best not to propose a plan until some progress has been made

                                    28   toward liquidating the claims of DISH. As the litigation develops, including discovery, dispositive



                                     Case: 19-41283       Doc# 306     Filed: 09/02/20     Entered: 09/02/20 14:57:01       Page 5 of
                                                                                   14
                                     1   motion practice, and preparation for trial if necessary, circumstances may arise where the Debtor and

                                     2   DISH may be able to reach a settlement of the Copyright Action and Patent Action, which would

                                     3   include resolution of DISH’s claims in this Chapter 11 Case.

                                     4          The Debtor also saw its operations affected by the health and financial crises wrought by the

                                     5   COVID-19 pandemic. The Debtor applied for and received a loan under the Paycheck Protection

                                     6   Program created by the CARES Act. Although the Debtor had not sought Court approval before

                                     7   applying for the loan, KBK prepared a motion seeking retroactive authorization of the PPP loan

                                     8   because the Debtor believed that retention of the loan proceeds to fund its operations would be vital to

                                     9   its continued operations and consistent with the goals underlying the PPP. Before this motion was

                                    10   heard on the merits, but following two status conferences on the matter, the Debtor and the Debtor’s

                                    11   bank, JP Morgan Chase, stipulated to relief from stay to agree to the return of the loan funds to JP

                                    12   Morgan Chase. The motion to approve that stipulation is scheduled to be heard on September 9, 2020.

                                    13   In the meantime, the Debtor has continued to cut costs in other areas and is continuing to operate its
650 California Street, Suite 1900
 Keller Benvenutti Kim LLP

   San Francisco, CA 94108




                                    14   business as a debtor in possession.

                                    15          Other issues that arose during the Interim Fee Period included the extension of the Debtor’s

                                    16   exclusivity periods to the maximum term allowed by section 1121 of the Bankruptcy Code, and the

                                    17   third interim fee applications of the Firm and the debtor’s intellectual property litigation counsel, Chan

                                    18   Punzalan LLP.

                                    19          G.       Professional Compensation and Reimbursement of Expenses Requested

                                    20          By this Interim Application, the Firm seeks interim allowance of compensation in the amount

                                    21   of $35,967.92 and actual and necessary expenses in the amount of $837.60, for a total allowance of

                                    22   $36,805.52 for the Interim Fee Period. This amount reflects a $10,000 voluntary reduction by the

                                    23   Firm, as further detailed below.

                                    24          All services for which Keller Benvenutti Kim requests compensation were performed for or on

                                    25   behalf of the Debtor. Keller Benvenutti Kim has received no payment and no promises for payment

                                    26   from any source other than the Debtor for services rendered or to be rendered in any capacity

                                    27   whatsoever in connection with the matters covered by this Interim Application.

                                    28


                                     Case: 19-41283       Doc# 306      Filed: 09/02/20     Entered: 09/02/20 14:57:01        Page 6 of
                                                                                    14
                                     1             There is no agreement or understanding between Keller Benvenutti Kim and any other person

                                     2   other than the partners of Keller Benvenutti Kim for the sharing of compensation to be received for

                                     3   services rendered in this Chapter 11 Case. As of the Petition Date, the Firm had a remaining credit

                                     4   balance in favor of the Debtor for professional services performed and to be performed, and expenses

                                     5   incurred and to be incurred, in connection with this Chapter 11 Case in the amount of $8,213.00. The

                                     6   Firm applied that balance towards the fees and expenses approved in the First Interim Application.

                                     7             The Firm has billed the Debtor in this Chapter 11 Case in accordance with its existing billing

                                     8   rates and procedures in effect during the Interim Fee Period. These rates are the same rates Keller

                                     9   Benvenutti Kim charges for services rendered by its attorneys and paraprofessionals in comparable

                                    10   matters, and are reasonable given the compensation charged by comparably skilled practitioners in

                                    11   similar matters in both the California and national markets.

                                    12                                                  JURISDICTION

                                    13             This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. sections 157 and 1334.
650 California Street, Suite 1900
 Keller Benvenutti Kim LLP

   San Francisco, CA 94108




                                    14   This is a core proceeding pursuant to 28 U.S.C. section 157(b). Venue is proper before this Court

                                    15   pursuant to 28 U.S.C. sections 1408 and 1409.

                                    16          PROJECT BILLING AND NARRATIVE STATEMENT OF SERVICES RENDERED

                                    17             During the Interim Fee Period, Keller Benvenutti Kim professionals and paraprofessionals

                                    18   expended 92.3 hours on behalf of the Debtor. The Firm’s attorneys bill at hourly rates ranging from

                                    19   $375 to $700. The names and hourly rates of the professionals and paraprofessionals of the Firm who

                                    20   expended time during the Interim Fee Period are as follows:

                                    21       Professional                    Position                 Date Admitted      Hourly Rate
                                    22       Jane Kim                        Partner                  20032              $700
                                    23       David Taylor                    Partner                  2006               $600
                                    24       Thomas B. Rupp                  Associate                2011               $450
                                    25       Danisha Brar                    Associate                2016               $375
                                    26       Hadley Roberts-Donnelly         Paralegal Trainee        N/A                $150
                                    27

                                    28   2
                                             Member of the California Bar since 2014.


                                     Case: 19-41283         Doc# 306      Filed: 09/02/20    Entered: 09/02/20 14:57:01         Page 7 of
                                                                                      14
                                     1          In accordance with the Northern District Guidelines and the Local Rules, the Firm has

                                     2   classified services performed into ten specific categories set forth below. Keller Benvenutti Kim has

                                     3   attempted to place the services provided in the category that best relates to such services; because

                                     4   certain services may relate to one or more categories, however, services pertaining to one category may

                                     5   in fact be included in another category.

                                     6          The following chart summarizes project billing categories and the total hours expended for

                                     7   each category during the Interim Fee Period, and is followed by a narrative and detail.

                                     8    Category                                                        Total Hours      Fees
                                     9        A. Omnibus & Miscellaneous Court Appearances                3.8              $2,275.00
                                    10        B. General Case Administration                              3.8              $1,387.92
                                    11        C. Automatic Stay Proceedings                               3.8              $2,210.00
                                    12        D. Schedules and Statement of Financial Affairs and         9.8              $3,075.00
                                                 Other Reporting
                                    13
650 California Street, Suite 1900
 Keller Benvenutti Kim LLP




                                              E. Professional Retention and Compensation – Keller         11.1             $5,020.00
   San Francisco, CA 94108




                                    14           Benvenutti Kim
                                    15        F. Professional Retention and Compensation – Other          5.1              $2,420.00
                                                 Professionals
                                    16
                                              G. Financing                                                45.9             $25,030.00
                                    17
                                              H. Plan – Advice, Strategy, and Negotiation                 7.0              $3,300.00
                                    18
                                              I. DISH Litigation                                          2.0              $1,250.00
                                    19
                                          SUBTOTAL:                                                       92.3             $45,967.92
                                    20
                                          LESS VOLUNTARY REDUCTION                                                         ($10,000.00)
                                    21

                                    22    TOTAL:                                                                           $35,967.92

                                    23

                                    24          A.      Omnibus & Miscellaneous Court Appearances

                                    25          During the Interim Fee Period, Keller Benvenutti Kim attorneys represented the Debtor at

                                    26   frequent hearings on various issues in this Chapter 11 Case, including the June 3 hearing on the third

                                    27   motion to extend the Debtor’s exclusive periods and Keller Benvenutti Kim’s Third Interim

                                    28   Application, the June 10 hearing on DISH’s motion for relief from stay on the Patent Action, the



                                     Case: 19-41283       Doc# 306      Filed: 09/02/20     Entered: 09/02/20 14:57:01        Page 8 of
                                                                                    14
                                     1   July 10 and July 22 status conferences on the PPP Motion, and the July 29 status conference on the

                                     2   PPP Motion and hearing on Chan Punzalan’s third interim fee application.

                                     3    Professional                         Hours                              Fees
                                     4    Jane Kim                            3.1                                 $2,170.00
                                     5    Hadley Roberts-Donnelly             0.7                                 $105.00
                                     6    Total                               3.8                                 $2,275.00
                                     7

                                     8            B.     General Case Administration
                                     9            This billing code relates to all aspects of the administration of the Debtor’s bankruptcy case.
                                    10   The Firm’s role as the Debtor’s counsel necessitates it taking on administrative workflow necessary to
                                    11   keep this Chapter 11 Case running smoothly. This work involves communications with chambers and
                                    12   other parties relating to various hearings and scheduling issues; attention to notice and service on
                                    13   creditors of the motions filed in this Chapter 11 Case; preparation of status conference statements; and
650 California Street, Suite 1900
 Keller Benvenutti Kim LLP

   San Francisco, CA 94108




                                    14   general planning and scheduling of matters in this Chapter 11 Case.
                                    15    Professional or Paraprofessional          Hours                         Fees
                                    16    Thomas Rupp                               2.5                           $1,125.00
                                    17    Danisha Brar                              0.3                           $112.92
                                    18    Hadley Roberts-Donnelly                   1.0                           $150.00
                                    19    Total                                     3.8                           $1,387.92
                                    20            C.     Automatic Stay Proceedings
                                    21            During the Interim Fee Period, Keller Benvenutti Kim negotiated a stipulation with JP Morgan
                                    22   Chase’s counsel that would allow for relief from the automatic stay so the bank could recover the
                                    23   amounts in the Debtor’s bank account that were loaned through the PPP loan.
                                    24
                                          Professional                         Hours                              Fees
                                    25
                                          Jane Kim                            2.0                                 $1,400.00
                                    26
                                          Thomas Rupp                         1.8                                 $810.00
                                    27
                                          Total                               3.8                                 $2,210.00
                                    28


                                     Case: 19-41283        Doc# 306      Filed: 09/02/20     Entered: 09/02/20 14:57:01        Page 9 of
                                                                                     14
                                     1

                                     2               D.     Schedules and Statement of Financial Affairs and Other Reporting

                                     3               During the Interim Fee Period, Keller Benvenutti Kim assisted with finalizing and filing

                                     4   monthly operating reports for the months of April, May, June, and July, and followed up with the

                                     5   Debtor’s management regarding payment of U.S. Trustee Chapter 11 Quarterly fees.

                                     6       Professional                        Hours                             Fees
                                     7       Jane Kim                            0.3                               $210.00
                                     8       Thomas Rupp                         4.8                               $2,160.00
                                     9       Hadley Roberts-Donnelly             4.7                               $705.00
                                    10       Total                               9.8                               $3,075.00
                                    11

                                    12               E.     Professional Retention and Compensation – Keller Benvenutti Kim 3
                                    13               During the Interim Fee Period, Keller Benvenutti Kim prepared and filed the Third Interim
650 California Street, Suite 1900
 Keller Benvenutti Kim LLP

   San Francisco, CA 94108




                                    14   Application and its supporting documents.
                                    15

                                    16       Professional                        Hours                             Fees
                                    17       Jane Kim                            0.1                               $70.00
                                    18       Thomas Rupp                         11.0                              $4,950.00
                                    19       Total                               11.1                              $5,020.00
                                    20

                                    21               F.     Professional Retention and Compensation – Other Professionals
                                    22               During the Interim Fee Period, Keller Benvenutti Kim assisted Chan Punzalan LLP, special
                                    23

                                    24   3
                                           The Firm notes that this category represents a significant proportion of the fees requested in this
                                         Interim Application; however, this is due to the lower fees incurred during this Interim Fee Period as
                                    25   compared to prior Interim Fee Periods. The Firm also observes that, were the fees requested in this
                                         Interim Application to be allowed in full, the amount of time spent preparing the first three Interim
                                    26   Applications ($17,995) would be approximately 6.6% of the total fees allowed for the period of May
                                         31, 2019 to August 31, 2020 ($273,837.92), which the Firm respectfully submits is well within the
                                    27   range of appropriateness. The Firm also believes that timely applications for compensation promote a
                                         clear and current picture of administrative expenses, and allow for the fees and expenses incurred to be
                                    28   reviewed in the first instance when recollections are fresh.


                                     Case: 19-41283          Doc# 306      Filed: 09/02/20    Entered: 09/02/20 14:57:01       Page 10 of
                                                                                        14
                                     1   intellectual property litigation counsel for the Debtor, with preparing and filing its third interim fee

                                     2   application.

                                     3    Professional                        Hours                               Fees
                                     4    Jane Kim                            0.5                                 $350.00
                                     5    Thomas Rupp                         4.6                                 $2,070.00
                                     6    Total                               5.1                                 $2,420.00
                                     7

                                     8            G.     Financing
                                     9                   On or about April 7, 2020, the Debtor submitted an online application for a loan (the
                                    10   “PPP Loan”) under the Paycheck Protection Program created by the CARES Act. Jadoo received the
                                    11   PPP funds on May 1, 2020 from its commercial bank, JP Morgan Chase, and began to use the funds to
                                    12   support its payroll and operations as contemplated by the PPP.
                                    13            The Debtor ultimately was made aware that it could not enter into the PPP Loan without Court
650 California Street, Suite 1900
 Keller Benvenutti Kim LLP

   San Francisco, CA 94108




                                    14   approval and that the Debtor had inadvertently but erroneously indicated “no” in response to a question
                                    15   about whether it was in bankruptcy. Because the Debtor believed that retention of the loan proceeds to
                                    16   fund its operations would be vital to its continued operations and consistent with the goals and
                                    17   Congressional purpose underlying the PPP, KBK prepared a motion seeking retroactive authorization
                                    18   of the PPP Loan (the “PPP Motion”).
                                    19            Retention of the PPP loan proceeds was critical to the Debtor’s continued operation in the
                                    20   COVID-19 pandemic. Furthermore, given that this was a new and important topic and in light of the
                                    21   unusual posture of the Debtor in having received the loan proceeds and the administrative freeze
                                    22   placed by JP Morgan Chase on the bank account, a considerable amount of work was required to
                                    23   research and draft the PPP Motion. As described in the PPP Motion, the issue of a chapter 11 debtor’s
                                    24   eligibility to receive PPP loan funds was litigated in bankruptcy courts across the country during the
                                    25   summer of 2020. The Firm believes that the work in connection with the PPP Motion was necessary
                                    26   and justified under the circumstances. However, in light of the outcome of the PPP Motion and the
                                    27

                                    28


                                     Case: 19-41283       Doc# 306      Filed: 09/02/20     Entered: 09/02/20 14:57:01         Page 11 of
                                                                                     14
                                     1   circumstances, the Firm has taken a voluntary $10,000 reduction in the fees requested in this Interim

                                     2   Application.

                                     3

                                     4    Professional                       Hours                              Fees
                                     5    Jane Kim                           9.7                                $6,790.00
                                     6    David Taylor                       13.0                               $7,800.00
                                     7    Thomas Rupp                        23.2                               $10,440.00
                                     8    Total                              45.9                               $25,030.00
                                     9

                                    10            H.     Plan – Advice, Strategy, and Negotiation
                                    11            The third motion to extend the Debtors’ exclusivity periods was prepared and filed during the
                                    12   Fourth Interim Fee Period.
                                    13    Professional                       Hours                              Fees
650 California Street, Suite 1900
 Keller Benvenutti Kim LLP

   San Francisco, CA 94108




                                    14    Jane Kim                           0.6                                $420.00
                                    15    Thomas Rupp                        6.4                                $2,880.00
                                    16    Total                              7                                  $3,300.00
                                    17

                                    18            I.     DISH Litigation
                                    19            The Firm monitored the DISH Litigation and conferred with the client and litigation counsel
                                    20   regarding the DISH Litigation, including with respect to proceedings involving or impacting the
                                    21   Copyright Action or Patent Action in this Chapter 11 Case. Keller Benvenutti Kim also negotiated a
                                    22   stipulation for relief from the automatic stay with DISH to allow the Patent Action to proceed before
                                    23   the district court.
                                    24
                                          Professional                       Hours                              Fees
                                    25
                                          Jane Kim                           1.4                                $980.00
                                    26
                                          Thomas Rupp                        0.6                                $270.00
                                    27
                                          Total                              2                                  $1250.00
                                    28


                                     Case: 19-41283        Doc# 306     Filed: 09/02/20    Entered: 09/02/20 14:57:01        Page 12 of
                                                                                     14
                                     1                                         EXPENSE SUMMARY
                                                                      MAY 1, 2020 THROUGH AUGUST 31, 2020
                                     2
                                                 As is its typical practice in chapter 11 cases, the Firm advanced costs on behalf of the Debtor in
                                     3
                                         connection with the discharge of the duties described in the Interim Application. During the Interim
                                     4
                                         Fee Period, Keller Benvenutti Kim incurred a total of $837.60 in expenses. These expenses, which
                                     5
                                         include mailing of notices to creditors and service copies of various motions, are reasonable and
                                     6
                                         necessary to the smooth administration of this Chapter 11 Case. Receipts for all significant expenses
                                     7
                                         have been provided to the Debtor.
                                     8
                                                                  LEGAL BASIS FOR INTERIM COMPENSATION
                                     9
                                                 The professional services for which Keller Benvenutti Kim requests interim allowance of
                                    10
                                         compensation and reimbursement of expenses were rendered and incurred in connection with this case
                                    11
                                         in the discharge of Keller Benvenutti Kim’s professional responsibilities as attorneys for the Debtor in
                                    12
                                         this Chapter 11 Case. Keller Benvenutti Kim’s services have been necessary and beneficial to the
                                    13
650 California Street, Suite 1900
 Keller Benvenutti Kim LLP




                                         Debtor and its estate, creditors, and other parties in interest.
   San Francisco, CA 94108




                                    14
                                                 In accordance with the factors enumerated in section 330 of the Bankruptcy Code, Keller
                                    15
                                         Benvenutti Kim respectfully submits that the amount requested by Keller Benvenutti Kim is fair and
                                    16
                                         reasonable given the complexity of this Chapter 11 Case, the time expended, the nature and extent of
                                    17
                                         the services rendered, the value of such services, and the costs of comparable services other than in a
                                    18
                                         case under the Bankruptcy Code. Moreover, Keller Benvenutti Kim has reviewed the requirements of
                                    19
                                         the Northern District Guidelines and the UST Guidelines and believes that the Interim Application
                                    20
                                         complies with all of them except as specifically noted herein.
                                    21
                                                                               VOLUNTARY REDUCTION
                                    22
                                                 The Firm has agreed to take a voluntary reduction of $10,000.00 in fees for the Interim Fee
                                    23
                                         Period as described above.
                                    24
                                                                                   AVAILABLE FUNDS
                                    25
                                                 The Firm understands that the Debtor’s estate has sufficient funds available to pay the fees and
                                    26
                                         costs sought herein.
                                    27

                                    28


                                     Case: 19-41283       Doc# 306       Filed: 09/02/20     Entered: 09/02/20 14:57:01      Page 13 of
                                                                                      14
                                     1                                                   NOTICE

                                     2          Notice of the Interim Application has been provided to all creditors and parties in interest in

                                     3   this Chapter 11 Case. Keller Benvenutti Kim submits that, in view of the facts and circumstances of

                                     4   this Chapter 11 Case, such notice is sufficient, and no other or further notice need be provided.

                                     5

                                     6                                               CONCLUSION

                                     7          Keller Benvenutti Kim respectfully requests an interim allowance to the Firm for compensation

                                     8   in the amount of $35,967.92 and actual and necessary expenses in the amount of $837.60, and an

                                     9   authorization for payment of a total allowance of $36,805.52; and for such other and further relief as

                                    10   this Court deems proper.

                                    11

                                    12   Dated: September 2, 2020                      Respectfully submitted,

                                    13                                                 KELLER BENVENUTTI KIM LLP
650 California Street, Suite 1900
 Keller Benvenutti Kim LLP

   San Francisco, CA 94108




                                    14
                                                                                       By:     /s/    Thomas B. Rupp
                                    15                                                                Thomas B. Rupp

                                    16                                                 Attorneys for Debtor and Debtor in Possession
                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28


                                     Case: 19-41283      Doc# 306      Filed: 09/02/20       Entered: 09/02/20 14:57:01      Page 14 of
                                                                                    14
